Exhibit 10.1

 

Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.

*** Confidential material redacted and filed separately with the Commission.

 

FIRST AMENDMENT TO COLLABORATION AGREEMENT

 

This FIRST AMENDMENT (the “First Amendment”), dated as of December 6, 2013 (the
“Amendment Date”), to that certain Collaboration Agreement dated December 5,
2011 (the “Agreement”) by and between Receptos, Inc. (“Receptos”), a Delaware
corporation located at 10835 Road to the Cure, Suite #205, San Diego, California
92121, USA and Ono Pharmaceutical Co., Ltd. (“ONO”), a corporation organized
under the laws of Japan, having its principal place of business at 8-2,
Kyutaromachi 1-chome, Chuo-ku, Osaka 541-8564, Japan, is entered into by
Receptos and ONO (each individually, a “Party” and collectively, the “Parties”) 
and is deemed effective as of the Amendment Date.  Capitalized terms used but
not otherwise defined herein shall have the meanings provided in the Agreement.

 

WHEREAS, ONO and Receptos have substantially completed the collaborative
research objectives of the Research Plan under the Agreement, and

 

WHEREAS, ONO wishes to further license from Receptos certain rights and
materials of the Platform Technology to enable it to conduct its own internal
GPCR structure determination and drug discovery activities and Receptos wishes
to grant such further licenses and transfer certain related materials to ONO,

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, Parties hereby agree to amend the Agreement as follows:

 

1.              Additional or Modified Definitions.

 

a.              “Consulting Services” shall mean services performed by Receptos
structural biology personnel in support of ONO’s efforts to apply the Tech
Transfer Technology to accomplish Protein Expression, Crystallization Studies,
*** identification and determination of a Solution with respect to the Novel
Tech Transfer Target.

 

b.              “Crystallization Studies” shall mean, with respect to a Tech
Transfer Target, studies of such Tech Transfer Target alone and in combination
with *** in order to develop conditions suitable for preparation of diffraction
quality crystals of such Tech Transfer Target.

 

c.               “Novel Tech Transfer Target” shall mean a *** GPCR designated
in writing by ONO to Receptos no later than six (6) months following the
Amendment Date.  ONO may ask Receptos’ advice regarding its selection of such a
GPCR.  ONO may, in its discretion, select the Collaboration Target ***.

 

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

d.              “ONO Technology” shall mean Know-how and Patents which (i) are
conceived, created, invented, developed, or reduced to practice by ONO or its
Research Partners and/or Licensees in the exercise of the Technology License or
Commercial License and (ii) relate to (x) Solutions of the Novel Tech Transfer
Target arising from the ONO’s exercise of its rights under the Technology
License and any resulting GPCR structure determination and structure-based drug
discovery efforts in the Territory using such Solutions, (y) *** and other
compounds  first synthesized by ONO or (z) ONO Products.

 

e.               “ONO Products” shall mean any product for the diagnostic,
prophylactic and therapeutic treatment of humans and animals consisting of a
compound first conceived or reduced to practice by ONO where such compound
modulates a GPCR for which ONO has obtained a Solution in the exercise of the
Technology License.

 

f.                “Program” shall mean the activities constituting the delivery
by Receptos to ONO of the Tech Transfer Deliverables and the Consulting Services
more specifically set forth in the Program Plan attached hereto as Attachment C.

 

g.               “Protein Expression” shall mean, with respect to a Tech
Transfer Target, the design and generation of GPCR cDNA constructs related to
such Tech Transfer Target and expression of the resulting protein where such
constructs are optimized for amenability to crystallization, yield, purification
and stabilization of the resulting protein.

 

h.              “Solution” shall mean, with respect to a Tech Transfer Target, a
set of coordinates defining a three-dimensional structural model, generated by
Receptos or ONO, for such Tech Transfer Targets ***.  For clarity, the
definition of the term “Solutions” set forth in the Section 1.63 of the
Agreement shall remain effective for the purpose of Section 14 hereof.

 

i.                  “Tech Transfer Know How” shall mean the Know-how owned by,
or controlled by (including Know-how exclusively licensed to Receptos from
TSRI), Receptos and existing as of the Amendment Date or arising from the
performance by Receptos of the Program which is necessary or useful for the
functions of Protein Expression, Crystallization Studies, *** selection, GPCR
structure determination in the course of generating a Solution, all with respect
to a Tech Transfer Target, including (i) expression systems for GPCR cDNA
constructs related to a Tech Transfer Target, and processes for their design and
generation, (ii) methods for developing conditions suitable for preparation and
harvesting of diffraction quality crystals of such expressed protein,
(iii) methods for biophysical ligand screening using GPCR protein, (iv) methods
for x-ray diffraction data collection, crystallographic computations,
three-dimensional model building and refinement in connection with the
generation of a structure for such Tech Transfer Targets, (v) a suitable *** for
the Training Tech Transfer Targets, and (vi) Solution for the Training Tech
Transfer Targets. For clarity,

 

2

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

Tech Transfer Know-How shall exclude Know-how that is specific to any particular
GPCR other than Tech Transfer Targets.

 

j.                 “Tech Transfer Patents” means those Patents covering the
Receptos Know How which are owned by, or licensed by TSRI to, Receptos.   For
clarity, Tech Transfer Patents shall exclude Patents or claims of Patents to the
extent that they are specific to any particular GPCR other than Tech Transfer
Targets.  A current list of Tech Transfer Patents is provided in Attachment A.

 

k.              “Tech Transfer Target” shall mean either or both of the Training
Tech Transfer Target and the Novel Tech Transfer Target.

 

l.                  “Tech Transfer Technology” means the Tech Transfer Know How
and the Tech Transfer Patents.

 

m.          *** shall mean, ***.

 

n.              “Training Tech Transfer Target” shall mean each of the *** and
the Collaboration Target.

 

o.              “TSRI” shall mean The Scripps Research Institute, a California
nonprofit public benefit corporation located at 10550 North Torrey Pines Road,
La Jolla, California 92037, USA.

 

p.              The definitions of the terms “Licensee” and “Research Partner”
set forth in the Agreement shall mean, for the purpose of the First Amendment,
to include a Third Party partner of ONO to research, develop, make, use, have
made, offer for sale, sell, export and import ONO Products.

 

2.              Conclusion of Collaborative Research.  The Research Term shall
end as of the Amendment Date and there shall be no Extended Research Term. 
Accordingly, as of the Amendment Date, Receptos’s activities with respect to the
performance of the Collaborative Research shall end, and the JSC shall be
disbanded.  The PMT shall have no further responsibilities with respect to the
Collaborative Research but shall continue to meet on a monthly basis for the
purpose of permitting the Parties to coordinate their efforts towards
achievement of Research Milestone Event Nos. 4, 6 and 7 until such time as all
of those milestones have been met or the Parties mutually agree to disband, or
decrease the frequency of the meetings of the PMT.

 

3.              Continuance of Active Research on Collaboration Target.  ONO
represents that, as of the Amendment Date, it has a ongoing research program
directed to the Collaboration Target and accordingly the early termination of
the Research Term shall not be deemed a Cessation of Active Research. Nothing
herein shall alter ONO’s rights under the Agreement to cause a Cessation of
Active Research.  Receptos may continue to have an active, substantial and
ongoing research towards the determination of a Solution with respect to the
Collaboration Target.

 

3

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

4.              License Fee and Collaborative Research Termination Fee.  Within
ten (10) business days of the Amendment Date, subject to ONO’s receipt from
Receptos of an applicable invoice and taxation documents pursuant to
Section 6.7.3 of the Agreement, ONO shall pay Receptos (i) a non-refundable
license fee of three million U.S. dollars ($3,000,000) (the “License Fee”) and a
(ii) a non-refundable Collaborative Research termination fee in the amount of
seven hundred thousand U.S. dollars ($700,000) less the portion of the amount
pre-paid by ONO to Receptos pursuant to Section 6.1 of the Agreement for the
fourth quarter of 2013 for which expenses have not yet accrued as of the
Amendment Date.  Other than such Collaborative Research termination fee, ONO
shall have no further obligations pursuant to Section 6.1 of the Agreement to
pay Receptos any additional research funding costs for the Collaborative
Research performed pursuant to the Agreement.  Notwithstanding the foregoing two
sentences, the non-refundable condition of the License Fee, shall not apply in
case of a material breach of Section 5 hereof.

 

5.              Tech Transfer Deliverables.  Receptos shall, as soon as
practical but no later than fifteen (15) days after receipt of the License Fee,
commence and thereafter perform the following activities:  (i) transfer to ONO
the Tech Transfer Know How, (ii) deliver protocols, reagents and scientific
support to fully enable ONO’s use of the relevant Know-how, (iii) invite select
employees of ONO to work on site at Receptos solely to train in the use of the
Tech Transfer Technology and (iv) provide ONO personnel with on-site training by
Receptos in the performance of Crystallization Studies for the Training Tech
Transfer Target (collectively the “Tech Transfer Deliverables”).  Program
activities in the course of Receptos’s providing the Tech Transfer Deliverables
to ONO shall include, at the least, the following:

 

a.              Document and Reagent Transfer: Receptos will provide ONO with
manuals, technical documentation and materials of the Tech Transfer Technology
necessary for Protein Expression and Crystallization Studies for the Training
Tech Transfer Target.

b.              Introduction to the Process: Site visit of ONO personnel to
Receptos for hands-on introductory training.

c.               Acquisition of Equipment and Resources: ONO will procure and
install all necessary equipment and reagents in preparation for a site visit by
Receptos personnel.

d.              On-site training and troubleshooting:  Receptos will provide
on-site training and trouble-shooting in support of ONO efforts to successfully
complete Protein Expression and Crystallization Studies.  In connection with the
foregoing, Receptos will assign to such efforts Receptos FTEs in an amount to be
agreed in writing between the Parties and in all events no more than *** FTE in
any given month and no more than *** FTEs total over the course of the Program.

 

6.              Delivery.  The delivery of the Tech Transfer Deliverables shall
be deemed complete upon delivery of Tech Transfer Deliverables sufficient to
enable ONO to reproduce the Solution for both Training Tech Transfer Targets. 
Completion of the technology transfer is anticipated to require no more than
twelve (12) months.  With respect to the Tech Transfer Deliverables in
connection with the Collaboration Target, (i) the *** shall be selected by
Receptos from *** previously used by Receptos to obtain a Solution for
Collaboration Compound, (ii) delivery shall be complete upon ONO’s

 

4

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

production of Collaboration Target crystals suitable for obtaining ***
resolution crystallographic data, and (iii) if *** of x-ray diffraction data is
insufficient to generate a Solution for Collaboration Target, Receptos shall
supplement the ONO-generated data-set with data previously generated by Receptos
for Collaboration Target with such *** to permit ONO to perform the analysis to
generate a Solution from the supplemented data-set.  ONO shall cooperate with
Receptos in connection with the Parties’ performance of their responsibilities
in the Program and apply commercially reasonable efforts toward the achievement
of the Tech Transfer Milestones.

 

7.              Confidentiality.  Tech Transfer Technology and Tech Transfer
Deliverables and other Receptos’s proprietary or confidential Information that
ONO learns of during the activities of the Program shall be included in the
definition of Receptos Confidential Information set forth in Section 1.15 of the
Agreement for all purposes of the Agreement as amended.  ONO Technology and
other ONO’s proprietary or confidential Information that Receptos learns of
during the activities of the Program shall be included in the definition of ONO
Confidential Information set forth in Section 1.15 of the Agreement for all
purposes of the Agreement as amended.

 

8.              Consulting Services.   After completion of the delivery of the
Tech Transfer Deliverables, Receptos shall make Receptos structural biology
personnel available to ONO to provide up to *** hours of Consulting Services in
support of ONO’s efforts to achieve the Tech Transfer Milestone with respect to
the Novel Tech Transfer Target without any additional compensation to be paid to
Receptos other than the payments set forth herein.  Consulting Services will
include consultation by telephonic or video-conference and, by agreement of the
parties, on-site consulting.   Consulting Services will not include the
performance of any laboratory processes for the application of Tech Transfer
Technology towards obtaining a Solution for the Novel Tech Transfer Target;
provided, however, in certain instances, Receptos may request the transfer of
certain materials from ONO, subject to ONO’s approval, in order to permit
Receptos in its facilities to evaluate or trouble-shoot ONO’s progress.  Such
Consulting Services as described in this Section 8 hereof will be provided to
ONO without further cost to ONO apart from the reasonable travel costs for any
Receptos personnel providing support at any location other than Receptos.

 

9.              Additional Consulting Services.  In addition to the Consulting
Services to be provided pursuant to Section 8 hereof, if ONO, in its discretion
desires additional Consulting Services with respect to its efforts to achieve a
Solution with respect to the Novel Tech Transfer Target, Receptos shall provide
ONO with additional Consulting Services for a mutually agreed period of time at
the hourly rate of *** and ONO shall pay to Receptos a fee for the additional
Consulting Services calculated based on such period of time and such hourly rate
prior to the initiation of such additional Consulting Services and shall
reimburse Receptos for all reasonable travel costs for any Receptos personnel
providing support at any location other than Receptos.  In all events, Receptos
shall not be obligated to provide any additional Consulting Services in excess
of *** hours or after the *** anniversary of the Amendment Date.

 

10.       Technology License and Commercial License. As of the Amendment Date
and in consideration in part of the payment of the License Fee, Receptos hereby
grants to ONO

 

5

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

a non-transferable, non-sublicensable, non-assignable, non-exclusive perpetual
license (the “Technology License”) under the Tech Transfer Technology to conduct
GPCR structure determination and structure based drug discovery in the
Territory, but solely internally for its own account in the course of its
research and development activities, and Receptos further grants to ONO a
non-transferable, non-assignable, non-exclusive perpetual license with the right
to sublicense to Research Partners and/or Licensees (the “Commercial License”)
under the Tech Transfer Technology to research, develop, make, use, have made,
offer for sale, sell, export and import ONO Products; provided, however, that,
for clarity, the Commercial License shall exclude the use of the Tech Transfer
Technology to conduct GPCR structure determination.  The Technology License and
Commercial License shall, to the extent that the Tech Transfer Technology is
under license to Receptos from TSRI, be subject to the terms and conditions of
the license agreement dated June 18, 2009 by and between TSRI and Receptos
attached hereto as Attachment B including all amendments to such license
agreement between TSRI and Receptos (the “TSRI Agreement”).  Receptos represents
that the redacted part of the terms and conditions of the TSRI Agreement
attached hereto shall not include any terms and conditions material to the
Technology License and/or Commercial License entered into by ONO.  For
additional clarity, Receptos warrants that Ono will not require a right to
further sublicense that Tech Transfer Technology which is under license to
Receptos from TSRI to any of its Research Partners or Licensees for ONO to
permit such Research Partners and Licensees to research, develop, make, use,
have made, offer for sale, sell, export and import ONO Products.  For the
avoidance of doubt, ONO shall be free to (i) use and disclose three dimensional
structural models for GPCRs which structural information is developed by ONO
through the exercise of the Technology License or Commercial License, or
(ii) collaborate for any drug discovery program with any Third Party which
independently (i.e., with use of any technology independently established by
such Third Party based on information which is not Receptos Confidential
Information, regardless of whether such  technology is claimed or recognized in
the Tech Transfer Technology) conducts protein expression, crystallization
studies, *** identification and/or determination of a solution with respect to
any drug discovery target, provided that notwithstanding the foregoing, without
limitation, ONO shall not disclose to any Third Party any Receptos Confidential
Information except as permitted under Article X of the Agreement.

 

11.       Covenant Not to Sue.  Either Party, on behalf of itself, its
Affiliates, its successors, and all of its licensees and sublicensees, hereby
covenants not to sue the other Party, its Affiliates, successors and any of its
licensees or sublicensees of any of its Tech Transfer Technology with respect to
the use of any intellectual property rights constituting improvements to or
derivatives of any Tech Transfer Technology in the context of structure
determination for a GPCR or structural biology based drug discovery with respect
to a GPCR.  Licensees and sublicensees of Receptos with respect to any of its
Tech Transfer Technology shall be third party beneficiaries of such covenant not
to sue. For clarity, notwithstanding the foregoing covenant not to sue, any
intellectual property rights constituting improvements to or derivatives of any
Tech Transfer Technology which are created, invented, developed, or reduced to
practice by ONO or its Research Partners and/or Licensees in the exercise of the
Technology License or Commercial

 

6

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

License shall be owned by Ono and shall not the be subject of the Technology
License and/or Commercial License contemplated herein.

 

12.       Subject to the terms of this First Amendment, Sections 3.2, 3.3, 3.4,
4.3, 5.2, 5.3 and 5.4 of the Agreement are hereby deleted in their entirety. 
Receptos’ licenses and other services and deliverables granted or to be provided
to ONO under this First Amendment shall not be construed as being limited by the
deletion or termination of the foregoing Sections of the Agreement.

 

13.       Tech Transfer Milestones.  The following milestone amounts (the “Tech
Transfer Milestone Payments”) shall be paid by ONO to Receptos in case of
achievement of each of the events specified below (the “Tech Transfer Milestone
Events”).

 

Tech Transfer Milestone Event

 

Milestone Amount

1

Completion of Delivery of the Tech Transfer Deliverables, i.e., either (x) ONO’s
obtaining a Solution for ***, or (y) ONO’s obtaining Collaboration Target
crystals suitable for obtaining *** resolution crystallographic data (“Training
Tech Transfer Milestone”)

 

***

2

ONO’s obtaining a Solution for the Novel Tech Transfer Target (“Novel Target
Milestone”)

 

***

TOTAL TECH TRANSFER MILESTONES

 

$

2,000,000

 

Upon the achievement of each Tech Transfer Milestone Event, ONO shall inform
such achievement by written notice to Receptos and then Receptos shall issue an
invoice to ONO.  Each Tech Transfer Milestone Payment shall be paid by ONO to
Receptos within twenty (20) business days of ONO’s receipt of such invoice and
taxation documents from Receptos pursuant to Section 6.7.3 of the Agreement, and
payable once by ONO upon the first achievement of the applicable Tech Transfer
Milestone Event, regardless of subsequent or repeated achievement of such
milestone event.  In the event that (x) ONO fails to achieve the Training Tech
Transfer Milestone by the *** year anniversary of the Amendment Date, (y) ONO
has not applied continuous commercially reasonable efforts towards its
achievement, and (z) such failure is not due to an uncured material breach of
Section 5 hereof by Receptos, the Training Tech Transfer Milestone shall be
deemed achieved upon the *** year anniversary of the Amendment Date.  The
provisions of Sections 6.5 and 6.6 of the Agreement shall equally apply to ONO’s
activities in connection with the Tech Transfer Milestones and Tech Transfer
Milestone Payments up until ONO’s achievement of Novel Target Milestone as they
do to Development Milestone Events and Development Milestone Payments with
respect to the Collaboration Target.  Section 6.7 of the Agreement shall also
apply to the payments under this First Amendment.

 

14.       Research Milestone Payments.  The Parties acknowledge that Research
Milestone Nos. 1, 2, 3, and 5 have been met and paid.  Notwithstanding the
conclusion of the Research Term, ONO shall pay Receptos the corresponding
Research Milestone Payments upon achievement of Research Milestone Event Nos. 4,
6, or 7 by either Party; provided

 

7

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

further that the selection of the *** or *** for co-crystallization in
connection with such Research Milestone Events shall be approved either (i) by
the PMT pursuant to Section 6.3.2 of the Agreement or (ii) by ONO in a written
notice to Receptos in response to a written proposal of a specific compounds or
a class of compounds.

 

15.       Ownership

 

(a)                                 Tech Transfer Technology.  Subject to the
Technology License and Commercial License granted herein Receptos shall own all
intellectual property rights in the Tech Transfer Technology excluding ONO
Technology and will be the sole owner of any patents and patent applications
within the Tech Transfer Technology excluding ONO Technology as well as any
inventions conceived, developed or reduced to practice solely by Receptos
personnel or persons having an obligation to assign their rights in such
inventions to Receptos in the course of performance of the Program.  Receptos
shall have the sole right to prosecute, maintain, defend and enforce, in its
discretion, the Patents and Know-how of the Tech Transfer Technology excluding
ONO Technology.

 

(b)                                 ONO Technology.  ONO shall own all
intellectual property rights in ONO Technology and will be the sole owner of any
patents and patent applications within the ONO Technology as well as any
inventions conceived, developed or reduced to practice solely by ONO personnel
or persons having an obligation to assign their rights in such inventions to ONO
in the course of performance of the Program and thereafter.  ONO shall have the
sole right to prosecute, maintain, defend and enforce, in its discretion, the
patents and know-how of the ONO Technology.

 

(c)                                  Notwithstanding the foregoing, the
provisions of Article VII of the Agreement regarding the ownership and
intellectual properties relating to the Collaboration Target shall remain
effective.

 

16.       Receptos represents and warrants to ONO that, as of the Amendment
Date:

 

(a)                                 Receptos owns or has the lawful right to
grant the Technology License and Commercial License, and performance of
Receptos’s obligations set forth Sections 5 through 10 hereof and ONO’s exercise
of its rights hereby permitted under the Technology License and Commercial
License in accordance with Section 10 hereof shall not be a breach or default of
the terms and conditions of the TSRI Agreement.

 

(b)                                 To Receptos’ knowledge, no Third Party other
than TSRI possesses any intellectual property rights in the Tech Transfer
Technology such that the conduct of the Program would infringe such Third
Party’s intellectual property rights.

 

(c)                                  Receptos has received no written notice of
any claim by any Third Party that (a) such Third Party has any rights to the
Tech Transfer Technology that prevent Receptos from granting to ONO the
Technology License and Commercial License; or (b) practice of the Tech Transfer
Technology as contemplated hereby in the Program infringes any Third Party
rights.

 

8

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

17.       All provisions of the Agreement not modified herein shall remain in
full force and effect, and apply mutatis mutandis to the rights and obligations
of each Party in this Amendment.

 

18.       The Agreement together with this First Amendment represents the entire
agreement between the parties regarding the subject matter hereof and shall
supersede all previous communications, representations, understandings,
acknowledgements and agreements, whether oral or written, by or between the
Parties.

 

19.       No change, modification, extension, termination or waiver of the
Agreement or this First Amendment or any of the provisions herein contained,
shall be valid unless made in writing and signed by duly authorized
representatives of the Parties hereto.

 

20.       This First Amendment may be executed in one or more original or faxed
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

Remainder page intentionally omitted

Signature page follows

 

9

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

IN WITNESS WHEREOF, the parties have entered into this First Amendment as of the
date first written above.

 

RECEPTOS, INC.

 

ONO PHARMACEUTICAL CO., LTD.

 

 

 

 

 

 

By:

/s/ Chrysa Mineo

 

By:

/s/ Kazuhito Kawabata, Ph.D.

 

 

 

 

 

Print:

Chrysa Mineo

 

Print:

Kazuhito Kawabata, Ph.D.

 

 

 

 

 

Title:

Vice President, Corporate Development

 

Title:

Member of the Board of Directors

 

 

 

 

Executive Officer, and Executive Director of Discovery and Research

 

10

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

ATTACHMENT A

 

TECH TRANSFER PATENTS

 

[*** - one page]

 

11

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

ATTACHMENT B

 

LICENSE AGREEMENT BY AND BETWEEN THE SCRIPPS RESEARCH INSTITUTE AND
RECEPTOS, INC., AS AMENDED TO DATE

 

Reference is made to the following agreements, copies of which were filed as
exhibits to the Registration Statement on Form S-1, as amended (File
No. 333-187737), filed by Receptos, Inc. on April 4, 2013 with the Securities
and Exchange Commission:

 

Exhibit 10.14:  License Agreement, dated June 18, 2009, by and between
Receptos, Inc. and The Scripps Research Institute. †

 

Exhibit 10.15:  First Amendment to License Agreement, dated June 13, 2011, by
and between Receptos, Inc. and the Scripps Research Institute. †

 

Exhibit 10.16:  Amendment to License Agreement, dated April 2, 2012, by and
between Receptos, Inc. and the Scripps Research Institute. †

 

--------------------------------------------------------------------------------

†           Confidential treatment has been granted with respect to certain
portions of this agreement pursuant to an Order Granting Confidential Treatment
Under the Securities Act of 1933, dated May 8, 2013 (File No. 333-187737 — CF#
29298).  Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

*** Confidential material redacted and filed separately with the Commission.

 

ATTACHMENT C

 

[*** - five pages]

 

13

--------------------------------------------------------------------------------